Exhibit 10.52

DYNAVAX TECHNOLOGIES CORPORATION

30,293,000 Units

Each Unit consisting of

One Share of Common Stock

and

One Warrant to Purchase 0.5 of a Share of Common Stock

UNDERWRITING AGREEMENT

April 12, 2010

Wedbush Securities Inc.

One Bush Street, Suite 1700

San Francisco, California 94104

Ladies and Gentlemen:

Dynavax Technologies Corporation, a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to Wedbush Securities Inc. (the “Underwriter”) an aggregate of (i) 30,293,000
shares (the “Shares”) of its common stock, $0.001 par value per share (the
“Common Stock”), and (ii) warrants (the “Warrants”) to purchase up to an
aggregate of 15,146,500 shares of Common Stock (the “Warrant Shares” and,
collectively with the Shares and the Warrants, the “Securities”). The Shares and
Warrants shall be sold in units (the “Units”), each Unit consisting of one
(1) Share and one (1) Warrant to purchase 0.5 of a Warrant Share at the exercise
price per share specified in the Prospectus (as defined below). The Shares and
the Warrants will be issued separately and shall be immediately separable and
transferable upon issuance. The Warrants will be in substantially the form
attached hereto as Exhibit A.

The Company and the Underwriter hereby confirm their agreement with respect to
the purchase and sale of the Securities as follows:

Section 1. Representations, Warranties and Agreements of the Company.

The Company hereby represents, warrants and covenants to the Underwriter as of
the date hereof and as of the Closing Date (as defined below), as follows:

(a) Registration Statement and Prospectus. (i) The Company has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (File No. 333-165663) under the Securities Act of 1933, as amended
(the “Securities Act”), and the rules and regulations of the Commission
thereunder, and such amendments thereto (including post-effective amendments) as
may be required to the date of this Agreement. Such registration statement, as
amended (including any post-effective amendments), has been declared effective
by the Commission. The registration statement as of its most recent effective
date, including the information (if any) deemed to be part of the registration
statement at the time of effectiveness pursuant to Rule 430A or Rule 430B under
the Securities Act, is hereinafter referred to as the “Registration Statement”,
and the related base prospectus dated April 2, 2010 and filed as part of the
Registration Statement, together with any amendments or supplements thereto as
of the most recent effective date of the Registration Statement, is hereinafter
referred to as the “Basic Prospectus.” “Prospectus Supplement” means the final
prospectus supplement, relating to the Securities, filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act on or before the
second business day after the date hereof, in the form furnished by the Company
to the Underwriter in connection with the offering of the Units. Except where
the context otherwise requires, “Prospectus” means the Basic Prospectus, as
supplemented by the Prospectus Supplement. For purposes of this Agreement, “free
writing prospectus” has the meaning set forth in Rule 405 under the Securities
Act. “Permitted Free Writing Prospectuses” means the documents listed on
Schedule I hereto. As used herein, the terms “Registration Statement”, “Basic
Prospectus”, “Prospectus Supplement” and “Prospectus” shall include the
documents, if any, incorporated by reference therein. The terms “supplement”,
“amendment”, and “amend” as used herein with respect to the Registration
Statement, the Basic Prospectus, the Prospectus Supplement, the Prospectus or
any free writing prospectus shall include all documents subsequently filed by
the Company with the Commission pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that are deemed to be incorporated by reference
therein (the “Incorporated Documents”).



--------------------------------------------------------------------------------

(b) No Stop Orders. No stop order preventing or suspending use of the
Registration Statement, any Interim Prospectus or the Prospectus or the
effectiveness of the Registration Statement, has been issued by the Commission,
and no proceedings for such purpose have been instituted or, to the Company’s
knowledge, are contemplated or threatened by the Commission.

(c) Compliance with Act Requirements. (i) (A) At the respective times the
Registration Statement and each amendment thereto became effective, (B) at each
deemed effective date with respect to the Underwriter pursuant to Rule
430B(f)(2) under the Securities Act (each, a “Deemed Effective Time”), (C) at
the Time of Sale (as defined below), (D) at the Closing Date (as defined below)
and (E) at all times during which a prospectus required by the Securities Act to
be delivered (whether physically or through compliance with Rule 172 under the
Securities Act or similar rule) in connection with any sale of the Units (the
“Delivery Period”), the Registration Statement complied and will comply in all
material respects with the requirements of the Securities Act and the rules and
regulations under the Securities Act; (ii) the Basic Prospectus complied at the
time it was filed with the Commission, complies as of the date hereof and, as of
each Time of Sale and at all times during the Delivery Period, will comply in
all material respects with the rules and regulations under the Securities Act;
(iii) each of the Prospectus Supplement and the Prospectus will comply, as of
the date that it is filed with the Commission, as of each Time of Sale, as of
the Closing Date and at all times during the Delivery Period, in all material
respects with the rules and regulations under the Securities Act and (iv) the
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder, and any further Incorporated Documents
so filed and incorporated by reference, when they are filed with the Commission,
will conform in all material respects to the requirements of the Exchange Act
and the rules and regulations of the Commission thereunder. As used herein,
“Time of Sale” means 11:59 P.M., New York time, on the date of this Agreement.

(d) Absence of Material Misstatements and Omissions. (i) As of the date hereof,
at the respective times the Registration Statement and each amendment thereto
became effective and at each Deemed Effective Time, the Registration Statement
did not and will not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) as of the Time of Sale, the Prospectus
(as amended and supplemented at such Time of Sale) and any Permitted Free
Writing Prospectus, considered together (collectively, the “General Disclosure
Package”), did not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
(iii) as of its date, the Prospectus did not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and (iv) at the Closing Date, the Prospectus (as amended
and supplemented as of the Closing Date) will not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements in or omissions from any such document based
upon written information furnished to the Company by the Underwriter, if any,
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 7(b) hereof.

 

2



--------------------------------------------------------------------------------

(e) Free Writing Prospectuses. Any free writing prospectus that the Company is
required to file pursuant to Rule 433(d) under the Securities Act has been, or
will be, filed with the Commission in accordance with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder. Each free writing prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or on behalf of or used or referred to by the Company complies or
will comply in all material respects with the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder. Each free
writing prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Units or until any earlier date
that the Company notified or notifies the Underwriter, did not, does not and
will not include any material information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus. Except for the Permitted Free Writing Prospectuses, if any, each
furnished to the Underwriter before first use, the Company has not prepared,
used or referred to, and will not, without the Underwriter’s prior consent,
prepare, use or refer to, any free writing prospectus.

(f) Not an “Ineligible Issuer”. (A) (i) At the time of filing the Registration
Statement and (ii) at the time of the most recent amendment thereto for the
purposes of complying with Section 10(a)(3) of the Securities Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Company was
not an “ineligible issuer” as defined in Rule 405 of the Securities Act; and
(B) (i) at the time of filing of the Registration Statement, (ii) at the
earliest time thereafter that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) under the Securities Act)
of the Units and (iii) at the date hereof, the Company was not and is not an
“ineligible issuer” as defined in Rule 405 under the Securities Act.

(g) Good Standing of the Company and Its Subsidiaries. The Company and each of
the subsidiaries of the Company listed on Schedule II attached hereto (the
“Subsidiaries”) has been duly incorporated and is existing and in good standing
under the laws of their respective jurisdictions of organization, with power and
authority (corporate and other) to own its respective properties and conduct its
respective business as disclosed in the General Disclosure Package; and each of
the Company and each Subsidiary is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not materially and adversely affect the Company or any Subsidiary or their
respective businesses, properties, business prospects, conditions (financial or
other) or results of operations, taken as a whole (such effect is referred to
herein as a “Material Adverse Effect”). Except for the Subsidiaries, the Company
does not own any equity interest in any other entity. Except as disclosed in the
General Disclosure Package, the Company has no “variable interests” in “variable
interest entities,” as such terms are defined in Financial Accounting Standards
Board Interpretation No. 46.

 

3



--------------------------------------------------------------------------------

(h) Exchange Act Reports. The Company has filed in a timely manner all reports
required to be filed pursuant to Sections 13(a), 13(e), 14 and 15(d) of the
Exchange Act during the preceding 12 months.

(i) Capital Stock. All other outstanding shares of capital stock of the Company
have been duly authorized, validly issued, fully paid and nonassessable and
conform to the information in the General Disclosure Package and to the
description of the capital stock contained in the Prospectus; and the authorized
equity capitalization of the Company is as set forth in the General Disclosure
Package. Except as disclosed in the General Disclosure Package, the Company owns
all of the outstanding capital stock of the Subsidiary.

(j) No Finder’s Fee. There are no contracts, agreements or understandings
between the Company and any person that would give rise to a valid claim against
the Company or the Underwriter for a brokerage commission, finder’s fee or other
like payment.

(k) Financial Statements. The financial statements and schedules included or
incorporated by reference in the Registration Statement and the General
Disclosure Package present fairly the financial condition of the Company and its
consolidated Subsidiaries as of the respective dates thereof and the results of
operations and cash flows of the Company and its consolidated Subsidiaries for
the respective periods covered thereby, all in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
entire period involved. No other financial statements or schedules of the
Company are required by the Securities Act, the Exchange Act, or the rules and
regulations thereunder to be included in the Registration Statement or the
General Disclosure Package. Ernst & Young LLP (the “Accountant”), who has
reported on such financial statements and schedules, is an independent
accountant with respect to the Company as required by the Securities Act and the
rules and regulations thereunder and Rule 3600T of the Public Company Accounting
Oversight Board. The summary and selected consolidated financial and statistical
data, if any, included in or incorporated by reference into the Registration
Statement and the General Disclosure Package present fairly the information
shown therein and have been compiled on a basis consistent with the Company’s
audited financial statements.

(l) Absence of Changes. Subsequent to the respective dates as of which
information is given in the General Disclosure Package, except as set forth in
or contemplated by the General Disclosure Package, (i) there has not been any
change in the capitalization of the Company (other than in connection with the
grant or exercise of awards or options to purchase the Common Stock granted
pursuant to the Company’s equity incentive plans from the shares reserved
therefor), (ii) any Material Adverse Effect arising for any reason whatsoever,
(iii) the Company has not incurred, except in the ordinary course of business as
disclosed in the General Disclosure Package, any material liabilities or
obligations, direct or contingent, the Company has not entered into, except in
the ordinary course of business as disclosed in the General Disclosure Package,
any material transactions other than pursuant to this Agreement and the
transactions referred to herein and (iv) the Company has not paid or declared
any dividends or other distributions of any kind on any class of its capital
stock.

(m) Not An Investment Company. The Company is not, will not become as a result
of the transactions contemplated hereby, an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

4



--------------------------------------------------------------------------------

(n) Litigation. Except as disclosed in the General Disclosure Package, there are
no actions, suits or proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or its Subsidiary or against any of
their respective officers in their capacity as such, before or by any federal or
state court, commission, regulatory body, administrative agency or other
governmental body, domestic or foreign, wherein an unfavorable ruling, decision
or finding would reasonably be expected to have a Material Adverse Effect.

(o) Absence of Existing Defaults and Conflicts. Except as disclosed in the
General Disclosure Package, each of the Company and its Subsidiaries is not
(i) in violation of any provision of their respective certificates of
incorporation or bylaws, (ii) in default in any respect, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which it is a party or by which
it is bound or to which any of its property or assets is subject, or (iii) in
violation in any respect of any statute, law, rule, regulation, ordinance,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any Subsidiary or any of their respective properties, as applicable,
except, with respect to clauses (ii) and (iii), any violations or defaults
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(p) Absence of Further Requirements. Except as disclosed in the General
Disclosure Package, no consent, approval, authorization or order of, or any
filing or declaration with, any court or governmental agency or body is required
for the consummation by the Company of the transactions on its part contemplated
herein, including the offering and sale of the Securities, except such as have
been obtained under the Securities Act or the rules and regulations thereunder
and such as may be required under state securities or Blue Sky laws.

(q) Authorization; Absence of Defaults and Conflicts Resulting from Transaction.
The Company has full corporate power and authority to enter into this Agreement
and to issue and sell the Securities as provided herein. This Agreement has been
duly authorized, executed and delivered by the Company. This Agreement is a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms. The performance of this Agreement and the
consummation of the transactions contemplated hereby, will not (i) result in the
creation or imposition of any lien, charge or encumbrance upon any of the assets
of the Company or any Subsidiary pursuant to the terms or provisions of, or
result in a breach or violation of any of the terms or provisions of, or
conflict with or constitute a default under, or give any party a right to
terminate any of its obligations under, or result in the acceleration of any
obligation under, (A) the certificate of incorporation or bylaws of the Company,
or (B) any indenture, mortgage, deed of trust, voting trust agreement, loan
agreement, bond, debenture, note agreement or other evidence of indebtedness,
lease, contract or other agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company, any Subsidiary or any of their
respective properties is bound or affected, except, in the case of clause
(i)(B), any lien, breach, violation, conflict, default or acceleration that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or (ii) violate or conflict with any judgment, ruling,
decree, order, statute, rule or regulation of any court or other governmental
agency or body applicable to the business or properties of the Company or any
Subsidiary except any violation or conflict that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company has reserved a sufficient number of its duly authorized and unissued
shares to permit the full exercise of the Warrants. The Shares and the Warrant
Shares have been duly and validly authorized. When the Shares and the Warrant
Shares have been issued and delivered against payment therefor as provided
herein and in the Warrant, as the case may be, the Shares, when so issued and
sold, and the Warrant Shares, when issued upon exercise of the Warrants, will be
duly and validly issued, fully paid and non-assessable and the investors or
other persons in whose names Shares or Warrant Shares are registered will
acquire good and valid title to such Shares or Warrant Shares, in each case free
and clear of all liens, encumbrances, equities, preemptive rights and other
claims. The Shares and the Warrant Shares will conform in all material respects
to the description thereof contained in the Registration Statement, the General
Disclosure Package and the Prospectus. No further approval or authority of the
stockholders or the Board of Directors of the Company will be required for the
issuance and sale of the Shares, the Warrants or the Warrant Shares as
contemplated herein. The Warrants conform, or when issued will conform, to the
description thereof in the Prospectus and have been duly and validly authorized
by the Company and upon issuance and delivery will be valid and binding
obligations of the Company, enforceable in accordance with their terms, except
(i) as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally, (ii) as enforceability of any indemnification or
contribution provision may be limited under the federal and state securities
laws, and (iii) that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to the equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
Except as disclosed in each of the General Disclosure Package and Prospectus,
there are no outstanding subscriptions, rights, warrants, options, calls,
convertible securities, commitments of sale or rights related to or entitling
any person to purchase or otherwise to acquire any shares of, or any security
convertible into or exchangeable or exercisable for, the capital stock of, or
other ownership interest in, the Company, except for such options or rights as
may have been granted by the Company to employees, directors or consultants
pursuant to its stock option or stock purchase plans.

 

5



--------------------------------------------------------------------------------

(r) Title to Property. Each of the Company and its Subsidiaries has good and
marketable title to all properties and assets described in the General
Disclosure Package as owned by it, free and clear of all liens, charges,
encumbrances or restrictions, except such as are described in the General
Disclosure Package or are not material to the business of the Company. Each of
the Company and its Subsidiaries has valid, subsisting and enforceable leases
for the properties described in the General Disclosure Package as leased by it.
Each of the Company and its Subsidiaries owns or leases all such properties as
are necessary to its respective operations as now conducted or as proposed to be
conducted, except where the failure to so own or lease would not reasonably be
expected to have a Material Adverse Effect.

(s) Off Balance Sheet Interests and Contracts. Except as disclosed in the
General Disclosure Package, there is no document, contract, permit or
instrument, affiliate transaction or off-balance sheet transaction (including,
without limitation, any “variable interests” in “variable interest entities,” as
such terms are defined in Financial Accounting Standards Board Interpretation
No. 46) of a character required to be described in the Registration Statement or
the General Disclosure Package or to be filed as an Exhibit to the Registration
Statement that is not described or filed as required. All such contracts
described in the immediately preceding sentence to which the Company or any
Subsidiary is a party have been duly authorized, executed and delivered by the
Company or the Subsidiary party thereto, constitute valid and binding agreements
of the Company or the Subsidiary party thereto and are enforceable against and
by the Company or the Subsidiary party thereto in accordance with the terms
thereof.

(t) Accuracy of Statements. No statement, representation, warranty or covenant
made by the Company in this Agreement or made in any certificate or document
required by Section 6 of this Agreement to be delivered to the Underwriter was
or will be, when made, inaccurate, untrue or incorrect in any material respect.

(u) Offering Material; Stabilization. The Company has not distributed, and will
not distribute, any offering material in connection with the offering and sale
of the Shares other than any the General Disclosure Package, any Permitted Free
Writing Prospectus, the Prospectus, the Registration Statement and other
materials, if any, permitted by the Securities Act. Neither the Company nor any
of its directors, officers or controlling persons has taken, directly or
indirectly, any action designed, or that might reasonably be expected, to cause
or result, under the Securities Act or otherwise, in, or that has constituted,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

 

6



--------------------------------------------------------------------------------

(v) Registration Rights. No holder of securities of the Company has rights to
the registration of any securities of the Company because of the filing of the
Registration Statement, which rights have not been waived by the holder thereof
as of the date hereof.

(w) Listing. The Common Stock is registered under Section 12(b) of the Exchange
Act and the Shares and the Warrant Shares have been approved for listing on the
NASDAQ Capital Market, subject to notice of issuance.

(x) Possession of Intellectual Property. Except as disclosed in the General
Disclosure Package, (i) each of the Company and its Subsidiaries owns or has
adequate rights (or believes it can obtain adequate rights on reasonable terms)
to use all trademarks, trademark applications, trade names, domain names,
patents, patent applications, patent rights, copyrights, technology, know-how,
trade secrets, service marks, trade dress rights, and other intellectual
property and proprietary rights (collectively, “Intellectual Property”) and has
such other licenses, approvals, permits, and governmental authorizations with
respect to such Intellectual Property, in each case sufficient to conduct its
business as now conducted and as now proposed to be conducted, except for the
absence of rights to Intellectual Property that would not reasonably be expected
to have a Material Adverse Effect, and, to the Company’s knowledge, none of the
Intellectual Property of the Company or its Subsidiaries is invalid or
unenforceable, except where such invalidity or unenforceability would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and all material patent applications of the Company or any
Subsidiary have been properly filed and, to the Company’s knowledge, prosecuted
in accordance with all applicable laws, (ii) the Company has no knowledge that
the conduct of its business or the business of any Subsidiary, as now conducted,
and as now proposed to be conducted, will infringe, misappropriate, conflict, or
otherwise interfere with, the Intellectual Property of any third party which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, (iii) the Company is not aware of any infringement,
misappropriation, conflict or violation by Intellectual Property owned or
controlled by any third party, of or with the Company or any Subsidiary’s
Intellectual Property, which, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect, (iv) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding, or other claim
against the Company or any Subsidiary or, to the Company’s knowledge, any
employee of the Company or any Subsidiary, asserting that the Company or any
Subsidiary’s Intellectual Property infringes third party Intellectual Property,
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and (v) neither the Company nor any Subsidiary has
received any written notice of infringement with respect to any patent or any
written notice challenging the validity, scope or enforceability of any
Intellectual Property owned by or licensed to the Company or such Subsidiary,
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Except as disclosed in the General Disclosure Package,
the Company and each Subsidiary’s Intellectual Property is free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest
whether imposed by agreement, contract, understanding, law or equity, which,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

(y) Taxes. Except as disclosed in the General Disclosure Package, each of the
Company and its Subsidiaries has filed all federal, state, local and foreign
income tax returns that have been required to be filed and has paid all taxes
and assessments received by it to the extent that such taxes or assessments have
become due, except where the taxes are being contested by the Company or a
Subsidiary are contesting such matters in good faith and have established
appropriate reserves therefore in accordance with generally accepted accounting
principles or where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries has any tax deficiency that has been or, to
the knowledge of the Company, might be asserted or threatened against it that
would reasonably be expected to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(z) Permits and Licenses. Except as disclosed in the General Disclosure Package,
each of the Company and its Subsidiaries owns or possesses all authorizations,
approvals, orders, licenses, registrations, other certificates and permits of
and from all governmental regulatory officials and bodies, necessary to conduct
its businesses as contemplated in the General Disclosure Package, except where
the failure to own or possess all such authorizations, approvals, orders,
licenses, registrations, other certificates and permits would not reasonably be
expected to have a Material Adverse Effect. There is no proceeding pending or
threatened (or any basis therefor known to the Company) that may cause any such
authorization, approval, order, license, registration, certificate or permit to
be revoked, withdrawn, cancelled, suspended or not renewed; and the Company and
each Subsidiary is conducting its business in compliance with all laws, rules
and regulations applicable thereto, except where such noncompliance would not
reasonably be expected to have a Material Adverse Effect.

(aa) FCPA Compliance. Neither the Company nor any Subsidiary has nor have, to
the Company’s knowledge, any of its or its Subsidiaries’ employees or agents at
any time during the last five years have (i) made any unlawful contribution to
any candidate for foreign office, or failed to disclose fully any contribution
in violation of law, or (ii) made any payment to any federal or state
governmental officer or official, or other person charged with similar public or
quasi-public duties, other than payments required or permitted by the laws of
the United States or any jurisdiction thereof.

(bb) Internal Controls and Compliance With Sarbanes-Oxley Act. The Company is in
compliance in all material respects with the provisions of the Sarbanes-Oxley
Act of 2002 (“Sarbanes-Oxley”) which are applicable to it. The Company maintains
a system of internal control over financial reporting (as defined in Rules
13a-15(f) and 15d-15(f) under the Exchange Act) sufficient to provide reasonable
assurances (1) that records are maintained that, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of
the company; (2) that transactions are recorded as necessary to permit
preparation of financial statements in accordance with U.S. generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (3) regarding prevention or timely detection of unauthorized
acquisition, use, or disposition of the Company’s assets that could have a
material effect on the financial statements. The Company has established and
maintains disclosure controls and procedures (as defined in Rule 13a-15(e) and
15d-15(e) under the Exchange Act). Such disclosure controls and procedures are
reasonably designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms and that such information is accumulated and
communicated to the Company’s principal executive officer and its principal
financial officer. Such disclosure controls and procedures are sufficient to
provide reasonable assurance that the Company’s principal executive officer and
principal financial officer are alerted to material information required to be
included in the Company’s periodic reports required under the Exchange Act so as
to allow timely decisions regarding required disclosure. For purposes of the
preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in Sarbanes-Oxley.

 

8



--------------------------------------------------------------------------------

(cc) ERISA Compliance. Except as disclosed in the General Disclosure Package,
each of the Company and its Subsidiaries has fulfilled in all material respects
its obligations, if any, under the minimum funding standards of Section 302 of
the United States Employee Retirement Income Security Act of 1974 (“ERISA”) and
the regulations and published interpretations thereunder with respect to each
“plan” (as defined in Section 3(3) of ERISA and such regulations and published
interpretations) in which employees of the Company or the Subsidiary are
eligible to participate and each such plan is in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations. No “prohibited transaction” (as defined in
Section 406 of ERISA, or Section 4975 of the Internal Revenue Code of 1986, as
amended from time to time) has occurred with respect to any employee benefit
plan which would reasonably be expected to result in a Material Adverse Effect.

(dd) Labor Issues. No labor problem or dispute with the employees of the Company
or any Subsidiary exists or, to the Company’s knowledge, is threatened or
imminent, which would reasonably be expected to result in a Material Adverse
Effect. Except as disclosed in the General Disclosure Package, the Company is
not aware that any key employee or significant group of employees of the Company
or any Subsidiary plans to terminate employment with the Company or any
Subsidiary.

(ee) Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in the Registration
Statement and the General Disclosure Package are based on or derived from
sources that the Company believes to be reliable and accurate.

(ff) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement and the General Disclosure Package
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(gg) Environmental Laws. Except as disclosed in the General Disclosure Package,
each of the Company and its Subsidiaries (i) is in compliance with any and all
applicable federal, state, local and foreign laws, rules, regulations, decisions
and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) has received and is in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct its business; and (iii) has not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except in the case of subsections (i),
(ii) and (iii) of this subsection (gg) as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(hh) Regulatory Authorizations. Except as disclosed in the General Disclosure
Package, each of the Company and its Subsidiaries possesses all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business (including without
limitation, applications for marketing approval, manufacture, distribution,
promotion, testing, use, or sale of any product candidates) as disclosed in the
General Disclosure Package, except where the failure to possess such
certificates, authorizations and permits would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and the
Company has not received and is otherwise not aware of any notices,
correspondence or other communications from any regulatory agency or subdivision
thereof, relating to the revocation or modification of, non-compliance with, or
failure to obtain, any such certificate, authorization or permit which, if the
subject of an unfavorable decision, ruling or finding, would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(ii) Conduct of Clinical Trials. All clinical studies conducted by or on behalf
of the Company or any Subsidiary that are material to the Company and the
Subsidiaries, taken as a whole, are described in the General Disclosure Package.
To the Company’s knowledge, after reasonable inquiry, the clinical studies
conducted by or on behalf of the Company or any Subsidiary that are described in
the General Disclosure Package or the results of which are referred to in the
General Disclosure Package were and, if still ongoing, are being conducted in
material compliance with all laws and regulations applicable thereto in the
jurisdictions in which they are being conducted and with all laws and
regulations applicable to clinical studies from which data will be submitted to
support marketing approval. The descriptions in the General Disclosure Package
of the results of such studies are accurate and complete in all material
respects and fairly present the data derived from such studies, and the Company
has no knowledge of any large well-controlled clinical study, the aggregate
results of which are inconsistent with or otherwise call into question the
results of any clinical study conducted by or on behalf of the Company or any
Subsidiary that are described in the General Disclosure Package or the results
of which are referred to in the General Disclosure Package. Except as disclosed
in the General Disclosure Package, the Company has not received any written
notices or statements from the United States Food and Drug Administration (the
“FDA”), the European Medicines Agency (“EMEA”) or any other governmental agency
or authority imposing, requiring, requesting or suggesting a clinical hold,
termination, suspension or material modification for or of any clinical studies
that are described in the General Disclosure Package or the results of which are
referred to in the General Disclosure Package.

(jj) Absence of Certain Developments. Except as disclosed in the General
Disclosure Package, the Company has not received any written notices or
statements from the FDA, the EMEA or any other governmental agency, and
otherwise has no knowledge or reason to believe, that (i) any new drug
application or marketing authorization application for any product or potential
product of the Company or any Subsidiary is or has been rejected or determined
to be non-approvable or conditionally approvable; (ii) a delay in time for
review and/or approval of a marketing authorization application or marketing
approval application in any other jurisdiction for any product or potential
product of the Company or any Subsidiary is or may be required, requested or
being implemented; (iii) one or more clinical studies for any product or
potential product of the Company or any Subsidiary shall or may be requested or
required in addition to the clinical studies described in the General Disclosure
Package as a precondition to or condition of issuance or maintenance of a
marketing approval for such product or potential product; (iv) any license,
approval, permit or authorization to conduct any clinical trial of or market any
product or potential product of the Company or any Subsidiary has been, will be
or may be suspended, revoked, modified or limited, except in the cases of
clauses (i), (ii), (iii) and (iv) where such rejections, determinations, delays,
requests, suspensions, revocations, modifications or limitations would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

10



--------------------------------------------------------------------------------

(kk) Compliance with Certain Laws, Rules, Procedures, Etc. Except as disclosed
in the General Disclosure Package, to the Company’s knowledge, the preclinical
and clinical testing, application for marketing approval of, manufacture,
distribution, promotion and sale of the products and potential products of the
Company or any Subsidiary is in compliance, in all material respects, with all
laws, rules and regulations applicable to such activities, including without
limitation applicable good laboratory practices, good clinical practices and
good manufacturing practices, except for such non-compliance as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The descriptions of the results of such tests and trials
contained in the General Disclosure Package are accurate in all material
respects. Except to the extent disclosed in the General Disclosure Package, the
Company has not received notice of adverse finding, warning letter or clinical
hold notice from the FDA or any non-U.S. counterpart of any of the foregoing, or
any untitled letter or other correspondence or notice from the FDA or any other
governmental authority or agency or any institutional or ethical review board
alleging or asserting noncompliance with any law, rule or regulation applicable
in any jurisdiction, except notices, letters, and correspondences and non-U.S.
counterparts thereof alleging or asserting such noncompliance as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as disclosed in the General Disclosure Package, neither
the Company nor any Subsidiary has, either voluntarily or involuntarily,
initiated, conducted or issued, or caused to be initiated, conducted or issued,
any recall, field correction, market withdrawal or replacement, safety alert,
warning, “dear doctor” letter, investigator notice, or other notice or action
relating to an alleged or potential lack of safety or efficacy of any product or
potential product of the Company or any Subsidiary, any alleged product defect
of any product or potential product of the Company or the Subsidiary, or any
violation of any material applicable law, rule, regulation or any clinical trial
or marketing license, approval, permit or authorization for any product or
potential product of the Company or any Subsidiary, and the Company is not aware
of any facts or information that would cause it to initiate any such notice or
action and has no knowledge or reason to believe that the FDA, the EMEA or any
other governmental agency or authority or any institutional or ethical review
board or other non-governmental authority intends to impose, require, request or
suggest such notice or action. The pre-clinical or clinical studies, tests,
investigations, and trials conducted by or on behalf of the Company or any
Subsidiary that are described in the General Disclosure Package were and, if
still in progress, are being, conducted in compliance with all applicable U.S.
and foreign statutes, rules, regulations, orders, or other laws, and, for any
data to be submitted to the FDA pursuant to such studies, all applicable Good
Laboratory Practices and Good Clinical Practices in all material respects. The
descriptions of the pre-clinical or clinical studies, tests, investigations, and
trials, including the related results and regulatory status thereof, contained
in the General Disclosure Package are accurate in all material respects. The
Company has not received and is otherwise not aware of any notices,
correspondence or other communication from the FDA or other governmental
regulatory agency or subdivision thereof, or any institutional or ethical review
boards, asserting non-compliance with any applicable statutes, rules,
regulations, orders, or other laws, or requiring or requesting the termination,
suspension or modification of any preclinical or clinical studies, tests,
investigations, or trials conducted by, or on behalf of, the Company or any
Subsidiary or in which the Company or any Subsidiary has participated.

(ll) Money Laundering Laws. The operations of the each of the Company and its
Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any Subsidiary with respect to the Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.

(mm) Foreign Assets. Neither the Company nor any Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds, to any Subsidiary, joint venture partner or other person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

(nn) FINRA Affiliations. To the Company’s knowledge, there are no affiliations
or associations between (i) any member of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) and (ii) the Company or any of the Company’s officers,
directors or 5% or greater securityholders or any beneficial owner of the
Company’s unregistered equity securities that were acquired at any time on or
after the one hundred eightieth (180th) day immediately preceding the date the
Registration Statement was initially filed with the Commission, except as set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus.

 

11



--------------------------------------------------------------------------------

(oo) PFIC Status. The Company is not, for the taxable year ended December 31,
2009, and upon consummation of the transactions described hereby and the
application of the proceeds as described in the Registration Statement, the
General Disclosure Package and the Prospectus is not expected to become, a
Passive Foreign Investment Company within the meaning of Section 1297 of the
Internal Revenue Code, as amended.

Section 2. Purchase, Sale and Delivery of Securities.

(a) Purchase and Sale of Securities. On the basis of the representations,
warranties and agreements herein contained, but subject to the terms and
conditions herein set forth, the Company agrees to issue and sell the Securities
to the Underwriter, and the Underwriter agrees to purchase from the Company the
Securities as set forth opposite the name of such Underwriter below on the
signature page hereof. The pricing terms of the purchase of the Units by the
Underwriter and the pricing terms of the offering of the Units to the public are
as set forth in Schedule III hereto.

(b) Closing. The Shares will be delivered by the Company by credit through full
fast transfer to the account at The Depository Trust Company designated by the
Underwriter or, if so elected by the Underwriter by physical delivery, and
certificates representing the Warrants will be delivered by the Company to
purchasers of the Warrants at such address as is specified by the Underwriter in
writing, in each case against payment of the purchase price therefor by wire
transfer of same day funds payable to the order of the Company, as appropriate,
at the offices of Wedbush Securities Inc., One Bush Street, Suite 1700, San
Francisco, California 94104, or such other location as may be mutually
acceptable, at 6:00 a.m. PST or Central time, respectively, on the third (or if
the Securities are priced, as contemplated by Rule 15c6-1(c) under the Exchange
Act, after 4:30 p.m. Eastern time, the fourth) full business day following the
date hereof, or at such other time and date as the Underwriter and the Company
determine pursuant to Rule 15c6-1(a) under the Exchange Act, such time and date
of delivery being herein referred to as the “Closing Date.”

Section 3. Covenants.

The Company covenants and agrees with the Underwriter as follows:

(a) Reporting Obligations; Exchange Act Compliance. The Company will (i) file
the Prospectus with the Commission within the time periods specified by Rule
424(b) and Rules 430A, 430B and 430C, as applicable under the Securities Act,
(ii) file any free writing prospectus to the extent required by Rule 433 under
the Securities Act, if applicable, (iii) file promptly all reports required to
be filed by the Company with the Commission pursuant to Section 13(a), 13(c) or
15(d) of the Exchange Act subsequent to the date of the Prospectus and during
the Delivery Period, and (iv) furnish copies of each free writing prospectus, if
any, (to the extent not previously delivered) to the Underwriter prior to 11:00
a.m. Eastern time, on the second business day next succeeding the date of this
Agreement in such quantities as the Underwriter shall reasonably request.

(b) Abbreviated Registration Statement. If the Company elects to rely upon Rule
462(b) under the Securities Act, the Company shall file a registration statement
under Rule 462(b) with the Commission in compliance with Rule 462(b) by 8:00
a.m., Eastern time, on the business day next succeeding the date of this
Agreement, and the Company shall at the time of filing either pay to the
Commission the filing fee for such Rule 462(b) registration statement or give
irrevocable instructions for the payment of such fee pursuant to the rules and
regulations of the Commission.

(c) Amendments or Supplements. The Company will not, during the Delivery Period
in connection with the offering contemplated by this Agreement, file any
amendment or supplement to the Registration Statement or the Prospectus unless a
copy thereof shall first have been submitted to the Underwriter within a
reasonable period of time prior to the filing thereof and the Underwriter shall
not have reasonably objected thereto in good faith.

 

12



--------------------------------------------------------------------------------

(d) Free Writing Prospectuses. The Company will (i) not make any offer relating
to the Securities that would constitute a free writing prospectus required to be
filed by the Company with the Commission under Rule 433 under the Securities Act
unless the Underwriter approves its use in writing prior to first use; provided
that the prior written consent of the Underwriter hereto shall be deemed to have
been given in respect of the Permitted Free Writing Prospectus included in
Schedule I hereto; (ii) treat each Permitted Free Writing Prospectus as an
“issuer free writing prospectus” (as defined in Rule 405 under the Securities
Act); (iii) comply with the requirements of Rules 164 and 433 under the
Securities Act applicable to any Permitted Free Writing Prospectus, including
the requirements relating to timely filing with the Commission, legending and
record keeping and (iv) not take any action that would result in the Underwriter
or the Company being required to file with the Commission pursuant to Rule
433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of the Underwriter that the Underwriter otherwise would not have been
required to file thereunder. The Company will use its commercially reasonable
best efforts to satisfy the conditions in Rule 433 under the Securities Act to
avoid a requirement to file with the Commission any electronic road show.

(e) Notice to Underwriter. The Company will notify the Underwriter promptly, and
will, if requested, confirm such notification in writing: (i) the receipt of any
comments of, or requests for additional information from, the Commission;
(ii) the time and date of any filing of any post-effective amendment to the
Registration Statement or any amendment or supplement to the General Disclosure
Package or the Prospectus, (iii) the time and date when any post-effective
amendment to the Registration Statement becomes effective, but only during the
Delivery Period; (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement, or any
post-effective amendment thereto or any order preventing or suspending the use
of the Disclosure Package, the Prospectus or any Permitted Free Writing
Prospectus, or the initiation of any proceedings for that purpose or the threat
thereof, but only during the Delivery Period; (v) of receipt by the Company of
any notification with respect to any suspension or the approval of the Shares
and Warrant Shares from any securities exchange upon which it is listed for
trading or included or designated for quotation, or the initiation or
threatening of any proceeding for such purpose. The Company will use its
commercially reasonable best efforts to prevent the issuance or invocation of
any such stop order or suspension by the Commission and, if any such stop order
or suspension is so issued or invoked, to obtain as soon as possible the
withdrawal or removal thereof.

(f) Filing of Amendments or Supplements. If, during the Delivery Period, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Prospectus (or, if the Prospectus is not yet available
to prospective purchasers, the General Disclosure Package) in order to make the
statements therein, in the light of the circumstances when the Prospectus (or,
if the Prospectus is not yet available to prospective purchasers, the General
Disclosure Package) is delivered to an investor, not misleading, or if, in the
opinion of counsel for the Underwriter, it is necessary to amend or supplement
the Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the General Disclosure Package) to comply with applicable law,
forthwith to prepare, file with the Commission and furnish, at its own expense,
to the Underwriter, either amendments or supplements to the Prospectus (or, if
the Prospectus is not yet available to prospective purchasers, the General
Disclosure Package) so that the statements in the Prospectus (or, if the
Prospectus is not yet available to prospective purchasers, the General
Disclosure Package) as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or, if the Prospectus is not yet available to
prospective purchasers, the General Disclosure Package) is delivered to an
investor, be misleading or so that the Prospectus (or, if the Prospectus is not
yet available to prospective purchasers, the General Disclosure Package), as
amended or supplemented, will comply with law. If at any time following issuance
of a Permitted Free Writing Prospectus there occurred or occurs an event or
development as a result of which such Permitted Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement, the Prospectus or the General Disclosure Package or included or would
include an untrue statement of a material fact or omitted or would omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances prevailing at that subsequent time, not misleading, the
Company promptly will notify the Underwriter and will promptly amend or
supplement, at its own expense, such Permitted Free Writing Prospectus to
eliminate or correct such conflict, untrue statement or omission.

 

13



--------------------------------------------------------------------------------

(g) Delivery of Copies. The Company will deliver promptly to the Underwriter and
its counsel such number of the following documents as the Underwriter shall
reasonably request: (i) conformed copies of the Registration Statement as
originally filed with the Commission and each amendment thereto (in each case
excluding exhibits), (ii) copies of any Permitted Free Writing Prospectus,
(iii) during the Delivery Period, copies of the Prospectus (or any amendments or
supplements thereto); (iii) any document incorporated by reference in the
Prospectus (other than any such document that is filed with the Commission
electronically via EDGAR or any successor system) and (iv) all correspondence to
and from, and all documents issued to and by, the Commission in connection with
the registration of the Securities under the Securities Act.

(h) Earnings Statement. As soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, the Company
will make generally available to holders of its securities and deliver to the
Underwriter, an earnings statement of the Company (which need not be audited)
that will satisfy the provisions of Section 11(a) and Rule 158 of the Securities
Act.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities in the manner set forth in the Registration Statement, the
General Disclosure Package and the Prospectus under the heading “Use of
Proceeds”.

(j) Public Communications. Prior to the Closing Date, the Company will not issue
any press release or other communication directly or indirectly or hold any
press conference with respect to the Company, its condition, financial or
otherwise, or the earnings, business, operations or prospects of any of them, or
the offering of the Securities, without the prior written consent of the
Underwriter, which consent shall not be unreasonably withheld, unless in the
reasonable judgment of the Company and its counsel, and after notification to
the Underwriter, such press release or communication is required by law, in
which case the Company shall use its commercially reasonable best efforts to
allow the Underwriter reasonable time to comment on such release or other
communication in advance of such issuance.

(k) Lock-Up Agreements. The Company will cause each of its executive officers
and directors, whose names are set forth in Schedule IV hereto, to furnish to
the Underwriter, on or before the date hereof, a letter, substantially in the
form of Exhibit B hereto (the “Lock-Up Agreement”). The Company will use its
commercially reasonable efforts to enforce the terms of each Lock-Up Agreement
and issue stop transfer instructions to the transfer agent for the Common Stock
with respect to any transaction or contemplated transaction that would
constitute a breach or default under the applicable Lock-Up Agreement.

 

14



--------------------------------------------------------------------------------

(l) Lock-Up Period. For a period of 90 days after the date hereof (the “Lock-Up
Period”), the Company will not directly or indirectly, (1) offer to sell,
hypothecate, pledge, announce the intention to sell, sell, contract to sell,
sell any option or contract to purchase (to the extent such option or contract
to purchase is exercisable within one year from the Closing Date), purchase any
option or contract to sell, grant any option, right or warrant to purchase or
otherwise transfer or dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act, with respect to,
any shares of Common Stock, or any securities convertible into or exercisable or
exchangeable for shares of Common Stock; (2) file or cause to become effective a
registration statement under the Securities Act relating to the offer and sale
of any shares of Common Stock or securities convertible into or exercisable or
exchangeable for shares of Common Stock or (3) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clauses (1), (2) or (3) above is to be settled by delivery of shares of Common
Stock or such other securities, in cash or otherwise, without the prior written
consent of the Underwriter (which consent may be withheld in its sole
discretion), other than (i) the Securities to be sold hereunder, (ii) the
issuance of employee stock options or shares of restricted stock pursuant to
equity compensation plans described in the Registration Statement (excluding the
exhibits thereto) and the General Disclosure Package and the Prospectus,
(iii) issuances of shares of Common Stock upon the exercise of options or
warrants disclosed as outstanding in the Registration Statement (excluding the
exhibits thereto) and the General Disclosure Package and the Prospectus or upon
the conversion or exchange of convertible or exchangeable securities outstanding
as of the date of this Agreement; (iv) the issuance by the Company of any shares
of Common Stock or securities convertible or exchangeable into shares of Common
Stock as consideration for mergers, acquisitions, other business combinations,
or strategic alliances, occurring after the date of this Agreement; provided
that each recipient of shares pursuant to this clause (iv) agrees that all such
shares remain subject to restrictions substantially similar to those contained
in this Section 3(l); or (v) the purchase or sale of the Company’s securities
pursuant to a plan, contract or instruction that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date
hereof. Notwithstanding the foregoing, for the purpose of allowing the
Underwriter to comply with FINRA Rule 2711(f)(4), if (1) during the last 17 days
of the Lock-Up Period, the Company releases earnings results or publicly
announces other material news or a material event relating to the Company occurs
or (2) prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results during the 16 day period beginning on the last
day of the Lock-Up Period, then in each case the Lock-Up Period will be extended
until the expiration of the 18 day period beginning on the date of release of
the earnings results or the public announcement regarding the material news or
the occurrence of the material event, as applicable, unless the Underwriter
waives, in writing, such extension. The Underwriter agrees to waive such
extension if the provisions of FINRA Rule 2711(f)(4) are not applicable to the
Offering. The Company agrees not to accelerate the vesting of any option or
warrant or the lapse of any repurchase right prior to the expiration of the
Lock-Up Period.

(m) Stabilization. The Company will not take directly or indirectly any action
designed, or that might reasonably be expected to cause or result in, or that
will constitute, stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Securities.

(n) Transfer Agent. The Company shall engage and maintain, at its expense, a
transfer agent and, if necessary under the jurisdiction of incorporation of the
Company, a registrar for the Shares and Warrant Shares.

(o) Investment Company Act. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Company to register as an investment company under
the Investment Company Act.

(p) Sarbanes-Oxley. The Company will comply with all effective applicable
provisions of Sarbanes-Oxley.

(q) Periodic Reports. The Company will file with the Commission such periodic
and special reports as required by the Securities Act.

 

15



--------------------------------------------------------------------------------

(r) No Warrant Adjustments. For a period of sixty (60) days from the date
hereof, the Company shall not lower the exercise price of its outstanding
warrants, increase the number of shares of Common Stock issuable upon the
exercise of such warrants or extend the expiration date of such warrants;
provided, however, that the provisions of this sentence shall not prohibit an
adjustment in the exercise price or the number of shares issuable upon the
exercise price of the warrants occurring in accordance with the terms of the
warrants as outstanding on the date hereof.

(s) Nasdaq. The Company will use its commercially reasonable best efforts to
obtain approval for, and maintain the listing of the Shares and the Warrant
Shares on the NASDAQ Capital Market for so long as the Common Stock is listed
thereon.

Section 4. Costs and Expenses.

The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid all
fees and expenses incident to the performance of its obligations under this
Agreement, including but not limited to (i) any filing fees and other expenses
(including reasonable fees and disbursements of counsel to the Underwriter)
incurred in connection with qualification of the Securities for sale under the
laws of such jurisdictions as the Underwriter may designate and the preparation
and printing of memoranda relating thereto, (ii) any costs and expenses related
to the review by FINRA of the terms of the sale of the Securities (including
filing fees and the reasonable fees and disbursements of counsel for the
Underwriter relating to such review), (iii) any travel expenses of the Company’s
officers and employees and any other expenses of the Company in connection with
attending or hosting meetings with prospective purchasers of the Securities,
(iv) fees and expenses incident to listing the Shares and the Warrant Shares on
the NASDAQ Capital Market and other national and foreign exchanges, (v) fees and
expenses in connection with the registration of the Securities under the
Exchange Act, (vi) fees and expenses incurred in distributing the General
Disclosure Package, the Prospectus (including any amendments and supplements
thereto) or any Permitted Free Writing Prospectuses and for expenses incurred
for preparing, printing and distributing the General Disclosure Package, the
Prospectus (including any amendments and supplements thereto) or any Permitted
Free Writing Prospectuses to investors or prospective investors and (vii) all
other costs and expenses incurred by the Company incident to the performance of
the obligations of the Company hereunder for which provision is not otherwise
made in this Section. In no event shall the total compensation payable to the
Underwriter or any other member of FINRA exceed an aggregate of 8% of the gross
proceeds from the sale of the Units.

Section 5. Covenants of the Underwriter. The Underwriter covenants with the
Company not to take any action that would result in the Company being required
to file with the Commission under Rule 433(d) a free writing prospectus prepared
by or on behalf of the Underwriter that otherwise would not be required to be
filed by the Company thereunder, but for the action of the Underwriter.

Section 6. Conditions of Underwriter’s Obligations.

The obligations of the Underwriter hereunder are subject to the following
conditions:

(a) Filings; No Stop Orders; Etc. If filing of the Prospectus, or any amendment
or supplement thereto, or any Permitted Free Writing Prospectus, is required
under the Securities Act or the rules and regulations thereunder, the Company
shall have filed the Prospectus (or such amendment or supplement) or such
Permitted Free Writing Prospectus with the Commission in the manner and within
the time period so required (without reliance on Rule 424(b)(8) or Rule 164(b));
the Registration Statement shall remain effective; no stop order suspending the
effectiveness of the Registration Statement or any part thereof, or any
amendment thereof, nor suspending or preventing the use of any portion of the
General Disclosure Package shall have been issued; no proceedings for the
issuance of such an order shall have been initiated or threatened; and any
request of the Commission for additional information (to be included in the
Registration Statement or the General Disclosure Package or otherwise) shall
have been complied with to the Underwriter’s reasonable satisfaction.

 

16



--------------------------------------------------------------------------------

(b) No Material Misstatements or Omissions. The Underwriter shall not have
reasonably determined, and advised the Company, that the Registration Statement,
the General Disclosure Package, the Prospectus, or any amendment thereof or
supplement thereto, or any Permitted Free Writing Prospectus, contains an untrue
statement of fact which, in the Underwriter’s reasonable opinion, is material,
or omits to state a fact which, in the Underwriter’s reasonable opinion, is
material and is required to be stated therein or necessary to make the
statements therein not misleading.

(c) No Material Adverse Changes. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and its Subsidiaries taken as a whole which, in the reasonable judgment
of the Underwriter is material and adverse and makes it impractical or
inadvisable to market the Securities; (ii) any downgrading in the rating of any
debt securities of the Company by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g)), or any public
announcement that any such organization has under surveillance or review its
rating of any debt securities of the Company (other than an announcement with
positive implications of a possible upgrading, and no implication of a possible
downgrading, of such rating) or any announcement that the Company has been
placed on negative outlook; (iii) any change in U.S. or international financial,
political or economic conditions or currency exchange rates or exchange
controls, the effect of which is such as to make it, in the reasonable judgment
of the Underwriter impractical to market or to enforce contracts for the sale of
the Securities, whether in the primary market or in respect of dealings in the
secondary market; (iv) any suspension or material limitation of trading in
securities generally on the New York Stock Exchange, or any setting of minimum
or maximum prices for trading on such exchange; (v) or any suspension of trading
of any securities of the Company on the NASDAQ Stock Market, any other exchange
or in the over-the-counter market; (vi) any banking moratorium declared by any
U.S. federal or New York authorities; (vii) any major disruption of settlements
of securities, payment, or clearance services in the United States or any other
country where such securities are listed or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the reasonable judgment of the Underwriter, the effect of
any such attack, outbreak, escalation, act, declaration, calamity or emergency
is such as to make it impractical or inadvisable to market the Securities or to
enforce contracts for the sale of the Securities.

(d) Officer’s Certificate. The Underwriter shall have received on the Closing
Date, a certificate, dated the Closing Date and signed by an executive officer
of the Company, to the effect set forth in Section 6(c)(i) above and to the
effect that (i) the representations and warranties of the Company contained in
this Agreement are true and correct as of the Closing Date; (ii) the Company has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date;
(iii) no stop order suspending the effectiveness of the Registration Statement
has been issued and no proceeding for that purpose has been initiated or, to the
knowledge of the Company, threatened by the Commission; (iv) the Prospectus
Supplement and each Permitted Free Writing Prospectus have been timely filed
with the Commission under the Securities Act (in the case of a Permitted Free
Writing Prospectus, to the extent required by Rule 433 under the Securities
Act), and all requests for additional information on the part of the Commission
have been complied with or otherwise satisfied; (v) at the Time of Sale, the
Registration Statement did not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; (vi) at the Time of Sale and at the
Closing Date, the General Disclosure Package did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that no such certificate shall apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Underwriter expressly for use in the General Disclosure Package;
and (vii) the Securities have been duly and validly authorized by the Company
and all corporate action required to be taken for the authorization, issuance
and sale of the Securities has been validly and sufficiently taken.

 

17



--------------------------------------------------------------------------------

(e) Opinions of Counsel. The Underwriter shall have received on the Closing
Date, (i) the written opinion of Cooley Godward Kronish LLP, the Company’s
counsel, in form and substance reasonably satisfactory to the Underwriter;
(ii) the written opinion of the general counsel for the Company in form and
substance reasonably satisfactory to the Underwriter, (iii) the written negative
assurance letter of Cooley Godward Kronish LLP, the Company’s counsel, in form
and substance reasonably satisfactory to the Underwriter, and (iv) the written
negative assurance letter of Lowenstein Sandler, PC, counsel to the Underwriter,
in form and substance reasonably acceptable to the Underwriter.

(f) Accountant’s Comfort Letter. (A) On the date hereof, the Underwriter shall
have received from the Accountant, an accountant’s “comfort letter” in customary
form and covering such matters as the Underwriter may reasonably request (the
“Initial Comfort Letter”) and (B) on the Closing Date, the Underwriter shall
have received from the Accountant a letter updating the Initial Comfort Letter
as of a date not more than five days prior to the Closing Date

(g) Lock-up Agreements. The Underwriter shall have received copies of the
executed Lock-Up Agreements executed by each person listed on Schedule IV, and
such Lock-Up Agreements shall be in full force and effect on the Closing Date.

(h) Listing of Shares and Warrant Shares. The Shares and the Warrant Shares
shall have been duly authorized for listing on the NASDAQ Capital Market
official notice of issuance at or prior to the Closing Date.

(i) FINRA Matters. Unless exemption is available pursuant to FINRA Rule
5110(b)(7)(c)(i), FINRA shall have confirmed that it has not raised any
objection with respect to the fairness and reasonableness of the underwriting
terms and arrangements.

(j) Additional Certificates. The Company shall have furnished to the Underwriter
such certificates, in addition to those specifically mentioned herein, as the
Underwriter may have reasonably requested as to the accuracy and completeness of
any statement in the Registration Statement, the Prospectus or the General
Disclosure Package, as to the accuracy of the representations and warranties of
the Company herein, as to the performance by the Company of its obligations
hereunder, or as to the fulfillment of the conditions concurrent and precedent
to the Underwriter’s obligations hereunder.

(k) Copies. The Company will furnish the Underwriter with such conformed copies
of such opinions, certificates, letters and documents as the Underwriter may
reasonably request. The Underwriter may in its sole discretion waive compliance
with any conditions to its obligations hereunder.

 

18



--------------------------------------------------------------------------------

Section 7. Indemnification and Contribution.

(a) Indemnification of the Underwriter. The Company will indemnify and hold
harmless the Underwriter, its partners, members, directors, officers, employees,
agents, affiliates and each person, if any, who controls the Underwriter within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (each, an “Indemnified Party”), against any and all losses, claims, damages
or liabilities, joint or several, to which such Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any part of the Registration Statement or any amendment thereof,
the General Disclosure Package, any issuer free writing prospectus as defined in
Rule 433(h) under the Securities Act, any Company information that the Company
has filed, or is required to file, pursuant to Rule 433(d) under the Securities
Act, or the Prospectus or any amendment or supplement thereto, or arise out of
or are based upon the omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each Indemnified Party for any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending against any such loss, claim, damage, liability, action,
litigation, investigation or proceeding whatsoever (whether or not such
Indemnified Party is a party thereto), whether threatened or commenced, and in
connection with the enforcement of this provision with respect to any of the
above as such expenses are incurred; provided, however, that the Company will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement in or omission or alleged omission from any of such documents
in reliance upon and in conformity with written information furnished to the
Company by the Underwriter specifically for use therein, it being understood and
agreed that the only such information furnished by the Underwriter consists of
the information described as such in subsection (b) below.

(b) Indemnification of Company. The Underwriter will indemnify and hold harmless
the Company, each of its directors and each of its officers who signs the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (each, an “Underwriter Indemnified Party”), against any losses, claims,
damages or liabilities to which such Underwriter Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any part of the Registration Statement or any amendment thereof,
the General Disclosure Package, any issuer free writing prospectus, any Company
information that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act, or the Prospectus or any amendment or
supplement thereto, or arise out of or are based upon the omission or the
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Underwriter specifically for
use therein, and will reimburse any legal or other expenses reasonably incurred
by such Underwriter Indemnified Party in connection with investigating or
defending against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Underwriter
Indemnified Party is a party thereto), whether threatened or commenced, based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission as such expenses are incurred, it being understood and agreed that
the only information furnished by the Underwriter specifically for inclusion in
the Registration Statement, the General Disclosure Package, the Prospectus or
any issuer free writing prospectus consists of the name, “Wedbush PacGrow Life
Sciences” on the cover page of the Prospectus Supplement and the discount to the
Underwriter set forth on the cover of the Prospectus and in the “Underwriting”
section of the Prospectus.

 

19



--------------------------------------------------------------------------------

(c) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. The
indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (i) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(ii) the indemnified party has concluded (based on advice of counsel) that there
may be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party,
(iii) a conflict or potential conflict exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party), or (iv) the indemnifying
party has not in fact employed counsel reasonably satisfactory to the
indemnified party to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action, in each of which cases
the reasonable fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified party.

(d) Contribution. If the indemnification provided for in this Section is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Underwriter on the other from the offering
of the Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and the Underwriter on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriter on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Underwriter. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Underwriter and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim that is the subject of this
subsection (d). Notwithstanding the provisions of this subsection (d), the
Underwriter shall not be required to contribute any amount in excess of the
amount by which total compensation received by the Underwriter hereunder exceeds
the amount of any damages which the Underwriter has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Company
and the Underwriter agree that it would not be just and equitable if
contribution pursuant to this Section 7(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 7(d).

 

20



--------------------------------------------------------------------------------

(e) Control Persons. The obligations of the Company under this Section shall be
in addition to any liability which the Company may otherwise have and shall
extend, upon the same terms and conditions, to each person, if any, who controls
the Underwriter within the meaning of the Securities Act; and the obligations of
the Underwriter under this Section shall be in addition to any liability that
the Underwriter may otherwise have and shall extend, upon the same terms and
conditions, to each director of the Company, to each officer of the Company who
has signed the Registration Statement and to each person, if any, who controls
the Company within the meaning of the Securities Act.

Section 8. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the Underwriter set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation, or statement as to the results thereof, made by or on behalf of
the Underwriter, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Securities.

Section 9. Termination.

(a) Termination. The Underwriter shall have the right to terminate this
Agreement by giving notice as hereinafter specified at any time at or prior to
the Closing Date, without liability on the part of the Underwriter to the
Company, if (i) prior to delivery and payment for the Securities there shall
have occurred (A) any change, or any development or event involving a
prospective change, in the condition (financial or otherwise), results of
operations, business, properties or prospects of the Company and its
Subsidiaries taken as a whole which, in the reasonable judgment of the
Underwriter is material and adverse and makes it impractical or inadvisable to
market the Securities; (B) any downgrading in the rating of any debt securities
of the Company by any “nationally recognized statistical rating organization”
(as defined for purposes of Rule 436(g)), or any public announcement that any
such organization has under surveillance or review its rating of any debt
securities of the Company (other than an announcement with positive implications
of a possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement that the Company has been placed on negative
outlook; (C) any change in U.S. or international financial, political or
economic conditions or currency exchange rates or exchange controls, the effect
of which is such as to make it, in the reasonable judgment of the Underwriter
impractical to market or to enforce contracts for the sale of the Securities,
whether in the primary market or in respect of dealings in the secondary market;
(D) any suspension or material limitation of trading in securities generally on
the New York Stock Exchange, or any setting of minimum or maximum prices for
trading on such exchange; (E) or any suspension of trading of any securities of
the Company on the NASDAQ Stock Market, any other exchange or in the
over-the-counter market; (F) any banking moratorium declared by any U.S. federal
or New York authorities; (G) any major disruption of settlements of securities,
payment, or clearance services in the United States or any other country where
such securities are listed or (H) any attack on, outbreak or escalation of
hostilities or act of terrorism involving the United States, any declaration of
war by Congress or any other national or international calamity or emergency if,
in the reasonable judgment of the Underwriter, the effect of any such attack,
outbreak, escalation, act, declaration, calamity or emergency is such as to make
it impractical or inadvisable to market the Securities or to enforce contracts
for the sale of the Securities, or (ii) since the time of execution of this
Agreement or the earlier respective dates as of which information is given in
the General Disclosure Package, there has been (A) any Material Adverse Effect
or (B) the Company shall have sustained a loss by strike, fire, flood,
earthquake, accident or other calamity of such character that in the judgment of
the Underwriter would, individually or in the aggregate, result in a Material
Adverse Effect and which would, in the reasonable judgment of the Underwriter,
make it impracticable or inadvisable to proceed with the offering or the
delivery of the Securities on the terms and in the manner contemplated in the
General Disclosure Package. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 4, Section 7,
Section 9(b), Section 14 and Section 15 hereof shall at all times be effective
notwithstanding such termination.

 

21



--------------------------------------------------------------------------------

(b) Effects of Termination. If (i) this Agreement is terminated pursuant to
Section 9(a), (ii) the Company for any reason fails to tender the Shares and
Warrants for delivery to the Underwriter or (iii) the Underwriter declines to
purchase the Shares and Warrants for any reason permitted under this Agreement,
the Company agrees to reimburse the Underwriter for all out-of-pocket costs and
expenses (including the fees and expenses of their counsel) reasonably incurred
by the Underwriter in connection with this Agreement and the offering
contemplated hereby.

Section 10. Notices. All communications hereunder will be in writing and, if
sent to the Underwriter, will be mailed, delivered or telegraphed and confirmed
to Wedbush Securities Inc., One Bush Street, Suite 1700, San Francisco,
California 94104, or, if sent to the Company, will be mailed, delivered or
telegraphed and confirmed to it at 2929 Seventh Street, Suite 100, Berkeley,
California 94710; Attention: Chief Executive Officer.

Section 11. Successors. This Agreement will inure to the benefit of and be
binding upon parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 7, and no other person
will have any right or obligation hereunder.

Section 12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

Section 13. Inconsistent Provisions. In the event of any conflict between the
terms of this Agreement and the terms of the Engagement Letter, the terms of
this Agreement shall control.

Section 14. Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

(a) No Other Relationship. The Underwriter has been retained solely to act as
agent in connection with the sale of the Shares and that no fiduciary, advisory
or agency relationship between the Company and the Underwriter has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Underwriter has advised or is advising the Company
on other matters;

(b) Absence of Obligation to Disclose. The Company has been advised that the
Underwriter and its affiliates are engaged in a broad range of transactions that
may involve interests that differ from those of the Company and that the
Underwriter has no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship; and

 

22



--------------------------------------------------------------------------------

(c) Waiver. The Company waives, to the fullest extent permitted by law, any
claims it may have against the Underwriter for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that the Underwriter shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.

Section 15. Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. The Company hereby
submits to the non exclusive jurisdiction of any court of the State of New York
located in New York County or the United States District Court for the Southern
District of New York in any suit or proceeding arising out of or relating to
this Agreement or the transactions contemplated thereby. The Company irrevocably
and unconditionally waives any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated thereby in any court of the State of New York located in New York
County or the United States District Court for the Southern District of New York
and irrevocably and unconditionally waives and agrees not to plead or claim in
any such court that any such suit or proceeding in any such court has been
brought in an inconvenient forum.

[The remainder of this page is intentionally left blank]

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company one of the counterparts hereof, whereupon
it will become a binding agreement between the Company and you in accordance
with its terms.

 

Very truly yours, DYNAVAX TECHNOLOGIES CORPORATION By:  

/s/ Dino Dina

Name:   Dino Dina, M.D. Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

The foregoing Underwriting Agreement is hereby confirmed and accepted as of the
date first above written.

 

WEDBUSH SECURITIES INC. By:  

/s/ George J. Milstein

Name:   George J. Milstein Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

Permitted Free Writing Prospectuses

NONE



--------------------------------------------------------------------------------

SCHEDULE II

List of Subsidiaries

Rhein Biotech GmbH

Symphony Dynamo Incorporated

 

27



--------------------------------------------------------------------------------

SCHEDULE III

Pricing Information

Number of Units to be Sold: 30,293,000

Public Offering Price: $1.4525 per Unit

Underwriting Discount: $0.08715 per Unit

Proceeds to Company (before expenses): $1.36535 per Unit

 

28



--------------------------------------------------------------------------------

SCHEDULE IV

Persons Executing Lock-Up Agreements

Arnold L. Oronsky, Ph.D.

Nancy L. Buc, Esq.

Francis R. Cano, Ph.D.

Dennis Carson, M.D.

Dino Dina, M.D.

Denise M. Gilbert, Ph.D.

Mark Kessel

David M. Lawrence, M.D.

Peggy V. Phillips

Stanley A. Plotkin, M.D.

Robert L. Coffman, Ph.D.

Zbigniew Janowicz, Ph.D.

Jennifer Lew

J. Tyler Martin, M.D.

Michael S. Ostrach

 

29



--------------------------------------------------------------------------------

EXHIBIT A

Form of Warrant

 

30



--------------------------------------------------------------------------------

EXHIBIT B

Form of Lock-Up Agreement

April 12, 2010

Wedbush Securities Inc.

One Bush Street, Suite 1700

San Francisco, California 94104

Ladies and Gentlemen:

The undersigned understands that you, as Underwriter, propose to enter into an
Underwriting Agreement (the “Underwriting Agreement”) with Dynavax Technologies
Corporation, a Delaware corporation (the “Company”), providing for the offering
(the “Offering”) of (i) shares (the “Shares”) of the Common Stock, par value
$0.001 per share (the “Common Stock”), of the Company and (ii) Warrants to
purchase shares of Common Stock (the “Warrants”). Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Underwriting
Agreement.

In consideration of the foregoing, and in order to induce you to enter into the
Underwriting Agreement to participate in the Offering, and for other good and
valuable consideration receipt of which is hereby acknowledged, the undersigned
hereby agrees that, without the prior written consent of the Underwriter (which
consent may be withheld in its sole discretion), the undersigned will not,
during the period (the “Lock-Up Period”) beginning on the date hereof and ending
on the date 90 days after the date of the final prospectus (including the final
prospectus supplement) to be used in confirming the sale of the Shares and
Warrants (the “Final Prospectus”), (1) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
or otherwise transfer or dispose of, directly or indirectly, or file (or
participate in the filing of) a registration statement with the Securities and
Exchange Commission in respect of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for shares of Common Stock
(including without limitation, shares of Common Stock which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant), (2) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the shares of, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of shares of
Common Stock or such other securities, in cash or otherwise, (3) make any demand
for or exercise any right with respect to, the registration of any shares of
Common Stock or any security convertible into or exercisable or exchangeable for
shares of Common Stock, or (4) publicly announce an intention to effect any
transaction specific in clause (1), (2) or (3) above.

Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with your prior written consent or (iv) effected
pursuant to any exchange of “underwater” options with the Company, (b) the
acquisition or exercise of any stock option issued pursuant to the Company’s
existing stock option plan, including any exercise effected by the delivery of
shares of Common Stock of the Company held by the undersigned, or (c) the
purchase or sale of the Company’s securities pursuant to a plan, contract or
instruction that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B)
that was in effect prior to the date hereof. For purposes of this Lock-Up
Agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin. None of the restrictions set forth
in this Lock-Up Agreement shall apply to shares of Common Stock acquired in open
market transactions.

 

31



--------------------------------------------------------------------------------

For the purpose of allowing you to comply with FINRA Rule 2711(f)(4), if
(1) during the last 17 days of the Lock-Up Period, the Company releases earnings
results or publicly announces other material news or a material event relating
to the Company occurs or (2) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16 day period
beginning on the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended until the expiration of the 18 day period beginning on
the date of release of the earnings results or the public announcement regarding
the material news or the occurrence of the material event, as applicable, unless
the Underwriter waives, in writing, such extension. The Underwriter agrees to
waive such extension if the provisions of FINRA Rule 2711(f)(4) are not
applicable to the Offering. The Company agrees not to accelerate the vesting of
any option or warrant or the lapse of any repurchase right prior to the
expiration of the Lock-Up Period. In furtherance of the foregoing, the Company,
and any duly appointed transfer agent or depositary for the registration or
transfer of the securities described herein, are hereby authorized to decline to
make any transfer of securities if such transfer would constitute a violation or
breach of this Lock-Up Agreement.

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of shares of Common Stock
even if such securities would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include without
limitation any short sale or any purchase, sale or grant of any right (including
without limitation any put option or put equivalent position or call option or
call equivalent position) with respect to any of the shares of Common Stock or
with respect to any security that includes, relates to, or derives any
significant part of its value from such shares.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar or depositary
against the transfer of the undersigned’s shares of Common Stock except in
compliance with the foregoing restrictions.

The undersigned understands that, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Shares and Warrants to be sold thereunder, the undersigned
shall be released from all obligations under this Lock-Up Agreement.

 

32



--------------------------------------------------------------------------------

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

Very truly yours,

 

Name:

 

33